Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 1 of 28
AO 1068 e nee Yo

   

oct 23.208: UNITED STATES DISTRICT COURT

for the
(Oe ouTY Western District of Washington

  
 

WESTERN DIS: wick

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person bp. name and address)

Black Dell Latitude E5450 Laptop with Service Tag Serial
Number CR3LY52 in custody of HSI Seattle

CaseNo. YY] 19 - 43.

APPLICATION FOR A SEARCH WARRANT

La federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

PRE Ball (tide ESI86 Capiop with Service Tag Serial Number CR3LY52 as further described in Attachment A,
which is attached hereto and incorporated herein by this reference.

located in the Western District of Washington , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B, which is attached hereto and incorporated herein by this reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
wf property designed for use, intended for use, or used in committing a crime;
(7 a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section ‘ense Description
Title 18, U.S.C. § 2252 (a)(2) Receipt or Distribution of Child Pornography
Title 18, U.S.C. § 2252(a)(4) Possession of Child Pomography
(B)

The application is based on these facts:
See attached Affidavit

a Continued on the attached sheet.

Delayed notice of days (give exact ending date if mo
under 18 U.S.C. § 3103a, the basis of which is set forth Gn-the

   

) is requested

 

e— Applicant's signature
SPECIAL AGENT CAO TRIET (DAN) HUYNH, HSI

 

Printed name and title

Sworn to before me and signed in my presence.

6
Date: Oct 23, LOR | Moyle

 

Judge’s signature
City and state: SEATTLE, WASHINGTON MARY ALICE THEILER, U.S. MAGISTRATE JUDGE

 

Printed name and title
2018R01231
 

oO FN DBD A BP WY NH —

NO NB NHN NY NH NHN NO HN Nm mw tlt

 

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 2 of 28

ATTACHMENT A
ITEMS TO BE SEARCHED

The following item to be searched and subsequently forensically examined is
currently in the custody of HSI Seattle and was detained by United States Probation on or
about October 17, 2018, from MARK EVERTT DREBLOW and is currently located in
the secure office of HSI Seattle at 1000 Second Avenue, Suite 2300, Seattle, Washington
98104:

Black Dell Latitude E5450 Laptop with Service Tag Serial Number CR3LY52

ATTACHMENT A - 1 . UNITED STATES ATTORNEY

USAO #2018R01231 Rare WaemavonSBI0L

(206) 553-7970
 

Oo Oo HN DB A & WY NHN

NO NO NH NO NHN PO NHN DN KO ome me meme ett
ot A AN Fk WY NO = S&F Oo Me AHN HD A FP WY NH —=& S&S

 

 

Case 2:18-mj-00486-MAT Document1 Filed 10/23/18 Page 3 of 28

ATTACHMENT B
ITEMS TO BE SEIZED
The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium) that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child
Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography) which
may be found on the SUBJECT DEVICE:

1. Any visual depiction of minor(s) engaged in sexually explicit conduct, in
any format or media;

2. Letters, emails, text messages, and other correspondence identifying
persons transmitting child pornography, or evidencing the transmission of child
pornography, through interstate or foreign commerce, including by mail or by computer;

3. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

4. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of minors;

6. Any and all diaries, notebooks, notes, non-pornographic pictures of
children, and any other records reflecting personal contact or other activities with minors;

7. Digital devices and/or their components, which include, but are not limited
to: |

a. Any digital devices and storage device capable of being used to

commit, further, or store evidence of the offense listed above;

ATTACHMENT B - I UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEATTLE, W. STON 98101
(206) 553-7970
oOo QD A ff YW NO —

wy NO NH NH WH ND DN HN HN | we oo oe ee ee
oN NAN A fF WH HO —& OF 0 HAI HD A PP WY NY —§& CS

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 4 of 28

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flashdrives, thumb drives, camera
memory cards, media cards, electronic notebooks, and personal digital assistants;

-d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched;

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or
data; and

g. | Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

8. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

9. Evidence of malware that would allow others to control any seized digital
device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware;

10. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;

11. Evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from a digital device;

ATTACHMENT B - 2 : UNITED STATES ATTORNEY

USAO #2018R01231 RW LENTONDEIOL

(206) 553-7970
Oo on HD A F&F W NO —

NO NO HW NH HO WKH KH NN HNO wR rw we ow oe let
on A UN BB WN SF OO HN DHA PP WY HY KK

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 5 of 28

12. Evidence of times the digital device(s) was used;

13. Any other electronically stored information (ESD) from the digital device(s)
necessary to understand how the digital device was used, the purpose of its use, who used
it, and when.

13. | Communications concerning or intended to facilitate sexual contact with

minors.

THE SEIZURE OF DIGITAL DEVICES AND/OR THEIR COMPONENTS AS
SET FORTH HEREIN IS SPECIFICALLY AUTHORIZED BY THIS SEARCH

|WARRANT, NOT ONLY TO THE EXTENT THAT SUCH DIGITAL DEVICES

CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY
DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF CONDUCTING
OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR EVIDENCE,
INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED CRIMES.

ATTACHMENT B - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEA W en 98101
(206) 553-7970

 
 

Oo Oo NN DH A Ff WH NH =

NNN NY NNN DH we me me me ee
oI AAR KOH HF SF FCM AADRE BRE S

 

 

Case 2:18-mj-00486-MAT Document1 Filed 10/23/18 Page 6 of 28

AFFIDAVIT
STATE OF WASHINGTON ss

COUNTY OF KING

 

I, CAO TRIET (DAN) HUYNH, being first duly sworn on oath, depose and say:
I. INTRODUCTION
1. I am a Special Agent (SA) with the U.S. Department of Homeland Security,
Immigration and Customs Enforcement (ICE), Homeland Security Investigations (HSD,
assigned to the Special Agent in Charge (SAC), Seattle, Washington. I have been an |
agent with HSI since April 2010. HSI is responsible for enforcing the customs and

| immigration laws and federal criminal statutes of the United States. As part of my

duties, I investigate criminal violations relating to child exploitation and child
pormography, including violations pertaining to the illegal production, distribution,
receipt, and possession of child pornography and material involving the sexual .
exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252, and 2252A.

2. I am a graduate of the Federal Law Enforcement Training Center (FLETC),
ICE Special Agent Training Program, and have received further specialized training in
imvestigating child pornography and child exploitation crimes. I have also had the
opportunity to observe and review examples of child pornography (as defined in 18
U.S.C. § 2256(8)). I have participated in the execution of previous search warrants,
which involved child exploitation and/or child pornography offenses, and the search and
seizure of computers, related peripherals, and computer media equipment. I am a
member of the Seattle Internet Crimes Against Children Task Force, and work with other
federal, state, and local law enforcement personnel in the investigation and prosecution of

crimes involving the sexual exploitation of children. Before joining HSI, I worked for

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 1 UNITED STATES ATTORNEY

4 J 700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEATTLE, W. TON 98101

(206) 553-7970
Oo Oo NN A FF W NY —

Ny NYO HO HO HD NY NY NY NO &- | | | | me pe te let
ao AN DB vA fF W NH —-§ F&F OO WB ANT NH A FP WD NH — S&S

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 7 of 28

the City of Port Townsend, Washington, Police Department as a police officer and
detective for approximately nine years.

3. I make this Affidavit in support of an application under Rule 41 of the
Federal Rules of Criminal Procedure for a warrant to search the following items more
fully described in Attachment A for the things specified in Attachment B:

a. Black Dell Latitude E5450 Laptop with Service Tag Serial Number
CR3LY52

The item to be searched (at times referred to as the "SUBJECT DEVICE"), more
fully described in Attachment A to this Affidavit, is currently located in the secure office
of the HSI Seattle, 1000 Second Avenue, Suite 2300, Seattle, Washington 98104.

4. The facts set forth in this Affidavit are based on my own personal
knowledge; knowledge obtained from other individuals during my participation in this
investigation, including other law enforcement officers; review of documents and records
related to this investigation; communications with others who have personal knowledge
of the events and circumstances described herein: and information gained through my
training and experience.

5. Because this Affidavit is submitted for the limited purpose of providing
sufficient facts necessary to determine whether there is probable cause in support of the
application for a search warrant, it does not set forth each and every fact that I or others
have learned during the course of this investigation. I have set forth only the facts that I
believe are relevant to the determination of probable cause to believe that evidence, |
fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt/Distribution
of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography)
will be found on the SUBJECT DEVICE.

Il. BACKGROUND
“MARK EVERETT DREBLOW

6. On or about August 31, 2005, MARK EVERETT DREBLOW was

sentenced in the Western District of Washington by the Honorable Benjamin H. Settle,

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 2 UNITED STATES ATTORNEY

USAO #2018R01231 Rear e Wastanaron 98101

(206) 553-7970
 

 

Oo Oo NDA A F&F W NO we

NO NO WH NH BPD HP WD DO He ow ot
ea TID A Ff W NY —&— Oo OO WN HA A FP WH NY —& CO

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 8 of 28

United States District Judge, to 120 months’ imprisonment followed by five years of
supervised release after being convicted of Possession of Child Pornography in violation
of 18 U.S.C. § 2252(a)(4)(B) and (b)(2).

7. After DREBLOW’s release from incarceration, he was ordered to abide by |
all standard conditions, as well as the following special conditions while under
supervision: actively participate and make reasonable progress in a mental health/sexual
offender treatment program, which may include physiological testing; have no direct or
indirect contact with minor children; submit to polygraph examination; abide by all
lifestyle restrictions or treatment requirements imposed by the therapist; not possess any
electronic device that communicates through a modem or have internet access; not
possess and/or use pornographic material of any type as described by the treatment
provider; submit to financial disclosure; submit to computer monitoring and notify the
probation office of any computer software owned or operated by the defendant; not incur
new credit charges or open additional lines of credit without approval of the probation
officer; and register as a sexual offender. His term of supervised release commenced on
June 16, 2014, in the Western District of Washington. .

BRIAN KEVIN RUBENAKER

8. On or about June 5, 2006, BRIAN KEVIN RUBENAKER was sentenced
in the Western District of Washington by the Honorable James L. Robart, United States
District Judge, to 151 months imprisonment followed by three years supervised release
after being convicted of Possession of Child Pornography in violation of 18 U.S.C. §
2252(a)(4)(B), (b)(2) and 2256. _ |

9. After RUBENAKER’s release from incarceration, he was ordered to abide
by all standard conditions, as well as the following special conditions of supervision:
Abstain from alcohol use; submit to search; not possess sexually explicit images;
participate in polygraph examinations; participate in a sexual deviancy evaluation;
participate in sexual deviancy treatment; follow lifestyle restrictions; not frequent places

where minors are known to congregate; have no contact with minors; preapproval of

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 3 Nose snares AT OND
STEWART STREET, SUITE
USAO #2018R01231 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo eon Dn HW F&F W NO =

wm bw BH NH NH NH NN BP HNO mom et ie
on NN &® WD NY —& CO OO ON HD A FP WW NH —= S&S

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 9 of 28

residence; disclose all computer software purchases; participate in computer monitoring;
financial disclosure.. RUBENAKER’s term of supervised release commenced on April
20, 2016, in the Western District of Washington.

10. RUBENAKER also has 1998 Washington State convictions for Child
Molestation in the First Degree and Rape of a Child in the Third Degree.

11. According to United States Probation Officer Lisa Combs, DREBLOW and
RUBENAKER met during sex offender treatment and became close friends.

Il. SUMMARY OF INVESTIGATION

12. Onor about October 17, 2018, United States Probation Officers Combs and
Angela McGlynn conducted a routine unannounced home visit at DREBLOW’s
residence located at 13005 East Gibson Road, Apartment #T236, Everett, Washington
98204. During the visit, Officer Combs saw what appeared to be electrical cords under a
couch cushion, which was askew and partially propped up. Officer Combs asked
DREBLOW if they were cords, and he moved quickly to the couch to try to hide them.
She also asked if there was a computer there, and DREBLOW removed a black Dell |
Latitude E5450 Laptop (the SUBJECT DEVICE). DREBLOW stated the SUBJECT
DEVICE belonged to his friend, RUBENAKER, and that they shared the SUBJECT
DEVICE.

13. _DREBLOW appeared extremely uneasy and concerned. He admitted to
being nervous and scared. DREBLOW stated that he had the SUBJECT DEVICE for
approximately ten days and that it was not password protected. Officers Combs and
McGlynn advised that while they did not know what was on the SUBJECT DEVICE,
there were several options to address its possession, including a referral back to sex
offender treatment. DREBLOW stated that there were pictures of nude children on the
SUBJECT DEVICE. Officers Combs and McGlynn inquired about his well-being and
instructed him to report to their office the following moming, October 18, 2018. They
also seized the SUBJECT DEVICE and secured it at their office in Everett, Washington.

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 4 : UNITED STATES ATTORNEY

USAO #2018R01231 ee Ser OSIOL

(206) 553-7970
 

Oo Co ND A FF W NY =

NY NHN bw NH BD NHN DN DD ko ow wm
on DH A FP WY NH = S&S 6 OA HD A fF WwW NYO —& OS

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 10 of 28

14. In light of these events, Officer Combs contacted RUBENAKER and
directed him to report to her office on October 18, 2018,

. 15. DREBLOW reported as directed and was taken into custody for an alleged
violation of his conditions of supervision: namely, possessing an Internet-capable device,
a laptop computer, without authorization.

16. _ RUBENAKER also reported as directed and met with Officers Combs and
McGlynn. He was aware of the SUBJECT DEVICE being seized through his contact
with DREBLOW. RUBENAKER was questioned about his emotional well-being. He
made statements of regret and remorse and said that he wished he had made a better
decision ten days ago. RUBENAKER stated he purchased the SUBJECT DEVICE
approximately eight to ten days ago. When asked who used the SUBJECT DEVICE
RUBENAKER stated that he and DREBLOW shared it.

17. That same afternoon, RUBENAKER was arrested at his home in Everett
for an alleged violations of his conditions of supervision—namely, failing to follow all
lifestyle restrictions and treatment requirements imposed by the defendant’s therapist and
failing to notify the probation officer of all computer software owned and operated.

18. On or about October 19, 2018, I arrived at the United States Probation
Office in Everett, Washington, and met with Officer Combs. I confirmed and obtained
additional details of Officers Combs’s and McGlynn’s involvement in the case and took
custody of the SUBJECT DEVICE.

19. The SUBJECT DEVICE was not manufactured in the state of Washington.
On the back of the SUBJECT DEVICE, there is a Dell label that has “Made in China”
printed on it. .

IV. DEFINITIONS AND TECHNICAL TERMS

20. Set forth below are some definitions of technical terms, most of which are

used throughout this Affidavit pertaining to the Internet and computers generally:
| a. Computers and digital devices: As used in this Affidavit, the terms

“computer” and “digital device,” along with the terms “electronic storage media,”

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo eo NH A & WY NO —

BO NHN NHN NYO NH NHN DN BD HN row www ee eet
eo NHN UN F&F WY NY —-§ CG Ob FA DH A fh W NH —= S&S

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 11 of 28

“digital storage media,” and “data storage device,” refer to those items capable of storing,
creating, transmitting, displaying, or encoding electronic or digital data, including
computers, hard drives, thumb drives, flash drives, memory cards, media cards, smart
cards, PC cards, digital cameras and digital camera memory cards, electronic notebooks
and tablets, smart phones and personal digital assistants, printers, scanners, and other
similar items.

b. Internet Service Providers (ISPs) and the storage of ISP records:
Internet Service Providers are commercial organizations that are in business to provide
individuals and businesses access to the Internet. ISPs provide a range of functions for
their customers including access to the Internet, web hosting, e mail, remote storage, and
co-location of computers and other communications equipment. ISPs maintain records
(“ISP records”) pertaining to their subscribers (regardless of whether those subscribers
are individuals or entities). These records may include account application information,
subscriber and billing information, account access information (often times in the form of
log files), e mail communications, information concerning content uploaded and/or stored
on or via the ISP's servers, and other information, which may be stored both in computer
data format and in written or printed record format. ISPs reserve and/or maintain
computer disk storage space on their computer system for their subscribers’ use.

c. Internet Protocol (IP) Address: Typically, computers or devices on
the Internet are referenced by a unique Internet Protocol address the same way every
telephone has a unique telephone number. An IP address consists of four numeric
sequences, separated by a period, and each numeric sequence is a whole number between
0 and 254. An example of an IP address is 192.168.10.102. Each time an individual
accesses the Internet, the computer from which that individual initiates access is assigned
an IP address. A central authority provides each ISP a limited block of IP addresses for
use by that ISP’s customers or subscribers. Most ISP’s employ dynamic IP addressing,
that is, they allocate any unused IP address at the time of initiation of an Internet session

each time a customer or subscriber accesses the Internet. A dynamic IP address is:

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo oe NHN DA WN fF WY NO —

NO DO NY NH NH NY BP HN HNO wom ow me et
oa NY KN A F&F WOW NY =~ OF OO ABN DBO A FP WW NY = OS

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 12 of 28

reserved by an ISP to be shared among a group of computers over a period of time. The
ISP logs the date, time, and duration of the Internet session for each IP address and can
identify the user of that IP address for such a session from these records. Typically, users
who sporadically access the Internet via a dial up modem will be assigned an IP address
from a pool of IP addresses for the duration of each dial up session. Once the session
ends, the IP address is available for the next dial up customer. On the other hand, some
ISPs, including some cable providers, employ static IP addressing, that is, a customer or
subscriber's computer is assigned one IP address that is used to identify each and every
Internet session initiated through that computer. In other words, a static IP address is an
IP address that does not change over a period of time and is typically assigned to a
specific computer.

d. Hash Value: “Hashing” refers to the process of using a
mathematical function, often called an algorithm, to generate a numerical identifier for
data. This numerical identifier is called a “hash value” and can be thought of as a “digital
fingerprint” for data. If the data that has been “hashed” is changed, even very slightly
(like through the addition or deletion of a comma or a period in a text file), the hash value
for that data would change. Therefore, if a file such as a digital photo is a hash value
match to a known file, it means that the digital photo is an exact copy of the known file.

V. TECHNICAL BACKGROUND

21. As part of my training, I have become familiar with the Internet, a global
network of computers and other electronic devices that communicate with each other
using various means, including standard telephone lines, high speed telecommunications
links (e.g., copper and fiber optic cable), and wireless transmissions, including satellite.
Due to the structure of the Internet, connections between computers on the Internet
routinely cross state and international borders, even when the computers communicating
with each other are in the same state. Individuals and entities use the Internet to gain

access to a wide variety of information; to send information to, and receive information

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH -7 UNITED STATES ATTORNEY

USAO #2018R01231 | SEAT, WAnanaONSBIOL

(206) 553-7970
 

Co HFN DH A BP WY NHN =

N NO NY WH ND HO HN HP NO Bo eS SS ee
oy DH UA fF WH NY —|—|—&§ CO HO DB NAN DH A Ph WO NY KK CS

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 13 of 28

from, other individuals; to conduct commercial transactions; and to communicate via
email.

22. I know, based on my training and experience, that cellular phones (referred
to generally as “smart phones”) have the capability to access the Internet and store
information, such as videos and images. As a result, an individual using a smart phone
can send, receive, and store files, including child pornography, without accessing a
personal computer or laptop. An individual using a smart phone can also easily plug the
device into a computer, via a USB cable, and transfer data files from one digital device to
another. Many people generally carry their smart phone on their person; recent
investigations in this District have resulted in the discovery of child pornography files on
smart phones which were carried on an individual’s person at the time the phones were
seized.

23. As set forth above and in Attachment B to this Affidavit, I seek permission
to search for and seize evidence, fruits, and instrumentalities of the above-referenced
crimes that might be on the SUBJECT DEVICE, in whatever form they are found. It has
been my experience that individuals involved in child pornography often prefer to store
images of child pornography in electronic form. The ability to store images of child
pomography in electronic form makes digital devices, examples of which are enumerated
in Attachment B to this Affidavit, an ideal repository for child pornography because the
images can be easily sent or received over the Internet. As a result, one form in which
these items may be found is as electronic evidence stored on a digital device.

a. Based upon my knowledge, training, and experience in child
exploitation and child pornography investigations, and the experience and training of
other law enforcement officers with whom I have had discussions, I know that computers
and computer technology have revolutionized the way in which child pornography is |
collected, distributed, and produced. Prior to the advent of computers and the Internet,
child pornography was produced using cameras and film, resulting in either still

photographs or movies. The photographs required darkroom facilities and a significant

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 8 700 Sew sae ia sos0
STEWART STREET,
USAO #2018R01231 SEATILE, W * ON ORIOL

(206) 553-7970
 

oO eo ND A F&F WH N=

NO NO NH NH NH NH NO KH KN we om ee lt
on BD UN S&F WO NY — CF O MH AN HD A FP WHO NO —= OC

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 14 of 28

amount of skill in order to develop and reproduce the images. As a result, there were
definable costs involved with the production of pornographic images. To distribute these
images on any scale also required significant resources. The photographs themselves
were somewhat bulky and required secure storage to prevent their exposure to the public.
The distribution of these images was accomplished through a combination of personal
contacts, mailings, and telephone calls, and compensation would follow the same paths.
More recently, through the use of computers and the Internet, distributors of child
pornography use membership based/subscription based websites to conduct business,
allowing them to remain relatively anonymous.

| b. In addition, based upon my own knowledge, training, and experience
in child exploitation and child pornography investigations, and the experience and
training of other law enforcement officers with whom I have had discussions, I know that
the development of computers has also revolutionized the way in which those who seek
out child pornography are able to obtain this material. Computers serve four basic
functions in connection with child pomography: production, communication, distribution,
and storage. More specifically, the development of computers has changed the methods
used by those who seek to obtain access to child pornography as described in
subparagraphs (c) through (f) below.

c. Producers of child pornography can now produce both still and
moving images directly from the average video or digital camera. These still and/or
moving images are then uploaded from the camera to the computer, either by attaching
the camera to the computer through a USB cable or similar device, or by ejecting the
camera memory card from the camera and inserting it into a card reader. Once uploaded
to the computer, the images can then be stored, manipulated, transferred, or printed
directly from the computer. Images can be edited in ways similar to those by which a
photograph may be altered. Images can be lightened, darkened, cropped, or otherwise
manipulated. Producers of child pornography can also use a scanner to transfer printed

photographs into a computer-readable format. As a result of this technology, it is

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 9 owen ane eo
TEWART STREET, SUITE
USAO #2018R01231 SEATTLE, WASHINGTON 98101
(206) 553-7970
0 fe NT DA A B&W HN —&

NY bd bB HO bt NY WH BO RO wow we ee et nt
on HN UN & WH NY —- CF Oo DH ANA NA FP WH NYO KH CO

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 15 of 28

relatively inexpensive and technically easy to produce, store, and distribute child
pomography. In addition, there is an added benefit to the pornographer in that this
method of production does not leave as large a trail for law enforcement to follow.

d. The Internet allows any computer to connect to another computer.
By connecting to a host computer, electronic contact can be made to literally millions of
computers around the world. A host computer is one that is attached to a network and
serves many users. Host computers, including ISPs, allow email service between
subscribers and sometimes between their own subscribers and those of other networks.
In addition, these service providers act as a gateway for their subscribers to the Internet.
Having said that, however, this application does not seek to reach any host computers.
This application seeks permission only to search the SUBJECT DEVICE.

e. The Internet allows users, while still maintaining anonymity, to
easily locate (i) other individuals with similar interests in child pornography, and (1i)
websites that offer images of child pornography. Those who seek to obtain images or
videos of child pornography can use standard Internet connections, such as those
provided by businesses, universities, and government agencies, to communicate with
each other and to distribute child pornography. These communication links allow
contacts around the world as easily as calling next door. Additionally, these
communications can be quick, relatively secure, and as anonymous as desired. All of
these advantages, which promote anonymity for both the distributor and recipient, are
well known and are the foundation of transactions involving those who wish to gain
access to child pornography over the Internet. Sometimes the only way to identify both
parties and verify the transportation of child pornography over the Internet is to examine
the distributor’ s/recipient’s computer, including the Internet history and cache to look for
“footprints” of the websites and images accessed by the distributor/recipient.

f. The computer’s capability to store images in digital form makes it an
ideal repository for child pornography. The size of the electronic storage media

(commonly referred to as a “hard drive”) used in home computers has grown

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 10 UNITED STATES ATTORNEY
USAO #2018R01231 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo eo SND WA F&F W HN =

NO WMO ND HO NO NY NY NY NO! =| | = =| = tet
onrn On fF W NY KH OF 06 DH NTI DH A Fh WH NY |—|§ CO

 

 

 

Case 2:18-mj-O0486-MAT Document 1 Filed 10/23/18 Page 16 of 28

tremendously within the last several years. Hard drives with the capacity of 2 terabytes
are not uncommon. These drives can store thousands of images at very high resolution.
Magnetic storage located in host computers adds another dimension to the equation. It is
possible to use a video camera to capture an image, process that image in a computer
with a video capture board, and save that image to storage elsewhere. Once this is done,
there is no readily apparent evidence at the “scene of the crime.” Only with careful
laboratory examination of electronic storage devices is it possible to recreate the evidence
trail.

24. Based upon my knowledge, experience, and training in child pornography
investigations, and the training and experience of other law enforcement officers with
whom I have had discussions, I know that there are certain characteristics common to
individuals who have a sexualized interest in children and depictions of children: -

a. They may receive sexual gratification, stimulation, and satisfaction
from contact with children; or from fantasies they may have viewing children engaged in
sexual activity or in sexually suggestive poses, such as in person, in photographs, or other
visual media; or from literature describing such activity.

b. They may collect sexually explicit or suggestive materials in a
variety of media, including photographs, magazines, motion pictures, videotapes, books,
slides, and/or drawings or other visual media. Such individuals often times use these
materials for their own sexual arousal and gratification. Further, they may use these
materials to lower the inhibitions of children they are attempting to seduce, to arouse the
selected child partner, or to demonstrate the desired sexual acts. These individuals may
keep records, to include names, contact information, and/or dates of these interactions, of
the children they have attempted to seduce, arouse, or with whom they have engaged in
the desired sexual acts. -

Cc. They often maintain any “hard copies” of child pornographic
material that is, their pictures, films, video tapes, magazines, negatives, photographs,

correspondence, mailing lists, books, tape recordings, etc., in the privacy and security of

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 11 TON eS AT
TEWART STREET, SUITE
USAO #2018R01231 SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo mo nN HD A BP WY NO =

nN NO NO HNO NY NH HN. BO RO ro ot
on A AN SP BW NY —- CF CO DON HD HR Bh W NYO —=& OS

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 17 of 28

their home or some other secure location. These individuals typically retain these “hard
copies” of child pornographic material for many years, as they are highly valued.

d. Likewise, they often maintain their child pornography collections
that are in a digital or electronic format in a safe, secure and private environment, such as
a computer and surrounding area. These collections are often maintained for several
years and are kept close by, often at the individual’s residence or some otherwise easily
accessible location, to enable the owner to view the collection, which is valued highly. |
They also may opt to store the contraband in cloud accounts. Cloud storage is a model of
data storage where the digital data is stored in logical pools, the physical storage can span
multiple servers, and often locations, and the physical environment is typically owned
and managed by a hosting company. Cloud storage allows the offender ready access to
the material from any device that has an Internet connection, worldwide, while also
attempting to obfuscate or limit the criminality of possession as the material is stored
remotely and not on the offender’s device.

e. They also may correspond with and/or meet others to share
information and materials; rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually explicit
material; and often maintain lists of names, addresses, and telephone numbers of
individuals with whom they have been in contact and who share the same interests in
child pornography.

f. They generally prefer not to be without their child pornography for
any prolonged time period. This behavior has been documented by law enforcement:
officers involved in the investigation of child pornography throughout the world.

25. In addition to offenders who collect and store child pornography, law
enforcement has encountered offenders who obtain child pornography from the internet,
view the contents and subsequently delete the contraband, often after engaging in self-
gratification. In light of technological advancements, increasing Internet speeds and

worldwide availability of child sexual exploitative material, this phenomenon offers the

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 12 UNITED STATES ATTORNEY

USAO #2018R01231 OTe Waeinere OBIOL

(206) 553-7970

 
oO © 4S HN A F&F W NH —

NY bh HO WH HD HN HN BC KN wom mm mm tet
ea A HD WA S&S W NO K& CO OBO DH ITI HD A FBP WO NO K& CO

 

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page-18 of 28

offender a sense of decreasing risk of being identified and/or apprehended with quantities
of contraband. This type of consumer is commonly referred to as a ‘seek and delete’
offender, knowing that the same or different contraband satisfying their interests remain
easily discoverable and accessible online for future viewing and self-gratification. I
know that, regardless of whether a person discards or collects child pomography he/she
accesses for purposes of viewing and sexual gratification, evidence of such activity is
likely to be found on computers and related digital devices, including storage media, used
by the person. This evidence may include the files themselves, logs of account access
events, contact lists of others engaged in trafficking of child pornography, backup files,
and other electronic artifacts that may be forensically recoverable.

26. Given the above-stated facts, including DREBLOW and RUBENAKER’s
criminal histories and the findings of United States Probation, and based on my
knowledge, training and experience, along with my discussions with other law
enforcement officers who investigate child exploitation crimes, I believe that DREBLOW
and RUBENAKER likely have a sexualized interest in children and depictions of
children and that evidence of child pornography is likely to be found on the SUBJECT
DEVICE.

27. Based on my training and experience, and that of computer forensic agents
that I work and collaborate with on a daily basis, I know that every type and kind of
information, data, record, sound or image can exist and be present as electronically stored
information on any of a variety of computers, computer systems, digital devices, and
other electronic storage media. I also know that electronic evidence can be moved easily
from one digital device to another. As a result, I believe that electronic evidence may be
stored on the SUBJECT DEVICE.

28. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, I know that in some cases
the items set forth in Attachment B may take the form of files, documents, and other data

that is user-generated and found on a digital device. In other cases, these items may take

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 13 Joo stn, as sere o0
STEWART STREET,
USAO #2018R01231 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo Oo NI DA A Ph WY NO —

on DN OH fF BW HNO = GF O60 HH HN HD A Bh W HB —& CS

 

 

 

Case 2:18-mj-0O0486-MAT Document 1. Filed 10/23/18 Page 19 of 28

the form of other types of data — including in some cases data generated automatically by
the devices themselves. . |

29. Based on my training and experience, and my consultation with computer
forensic agents who are familiar with searches of computers, I believe that regarding any
digital devices recovered from DREBLOW and RUBENAKER there is probable cause to
believe that the items set forth in Attachment B will be stored in the SUBJECT DEVICE
for a number of reasons, including but not limited to the following:

a. Once created, electronically stored information (ESI) can be stored
for years in very little space and at little or no cost. A great deal of ESI is created, and |
stored, moreover, even without a conscious act on the part of the device operator. For
example, files that have been viewed via the Internet are sometimes automatically
downloaded into a temporary Internet directory or “cache,” without the knowledge of the
device user. The browser often maintains a fixed amount of hard drive space devoted to
these files, and the files are only overwritten as they are replaced with more recently
viewed Internet pages or if a user takes affirmative steps to delete them. This ESI may
include relevant and significant evidence regarding criminal activities, but also, and just
as importantly, may include evidence of the identity of the device user, and when and
how the device was used. Most often, some affirmative action is necessary to delete ESI.
And even when such action has been deliberately taken, ESI can often be recovered,
months or even years later, using forensic tools. _

b. Wholly apart from data created directly (or indirectly) by user-
generated files, digital devices — in particular, a computer’s internal hard drive — contain
electronic evidence of how a digital device has been used, what is has been used for, and
who has used it. This evidence can take the form of operating system configurations,
artifacts from operating systems or application operations, file system data structures, and
virtual memory “swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task. However, it is

technically possible for a user to use such specialized software to delete this type of

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 14 UNITED STATES ATTORNEY

USAO #2018R01231 | TR WAN SBIOL

(206) 553-7970
Oo Oo NH UN & WY NO =

NY wo N WHO ND ND WB HN NNO we we we om le
on A WA fF WY NH = CF Oo ON HBA A F&F W NY —& OS

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 20 of 28

t

information — and, the use of such special software may itself result in ESI that is relevant
to the criminal investigation. HSI agents in this case have consulted on computer
forensic matters with law enforcement officers with specialized knowledge and training
in computers, networks, and Internet communications. In particular, to properly retrieve
and analyze electronically stored (computer) data, and to ensure accuracy and
completeness of such data and to prevent loss of the data either from accidental or
programmed destruction, it is necessary to conduct a forensic examination of the
computers. To effect such accuracy and completeness, it may also be necessary to
analyze not only data storage devices, but also peripheral devices which may be
interdependent, the software to operate them, and related instruction manuals containing
directions concerning operation of the computer and software. |
VI. SEARCH AND/OR SEIZURE OF DIGITAL DEVICES

30. In addition, based on my training and experience and that of computer
forensic agents that I work and collaborate with on a daily basis, I know that in most
cases it is impossible to successfully conduct a complete, accurate, and reliable search for
electronic evidence stored on a digital device during the physical search of a search site
for a number of reasons, including but not limited to the following:

a. Technical Requirements: Searching digital devices for criminal
evidence is a highly technical process requiring specific expertise and a properly
controlled environment. The vast array of digital hardware and software available
requires even digital experts to specialize in particular systems and applications, so it is
difficult to know before a search which expert is qualified to analyze the particular
system(s) and electronic evidence found at a search site. As a result, it is not always
possible to bring to the search site all of the necessary personnel, technical manuals, and
specialized equipment to conduct a thorough search of every possible digital
device/system present. In addition, electronic evidence search protocols are exacting
scientific procedures designed to protect the integrity of the evidence and to recover even

hidden, erased, compressed, password-protected, or encrypted files. Since ESI is

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 15 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

oOo oOo HN DN A & WH NO =

wm Nw NY WH HO NO HN HN NO om mm lt
oT NAN A RP WH HY —H|& CF OO DH NIH HA BP WW YO KH ©

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 21 of 28

extremely vulnerable to inadvertent or intentional modification or destruction (both from
external sources or from destructive code embedded in the system such as a “booby
trap”), a controlled environment is often essential to ensure its complete and accurate
analysis. |

b. Volume of Evidence: The volume of data stored on many digital
devices is typically so large that it is impossible to search for criminal evidence in a
reasonable period of time during the execution of the physical search of a search site. A
single megabyte of storage space is the equivalent of 500 double-spaced pages of text. A
single gigabyte of storage space, or 1,000 megabytes, is the equivalent of 500,000 |
double-spaced pages of text. Computer hard drives are now being sold for personal |
computers capable of storing up to two terabytes (2,000 gigabytes of data.) Additionally,
this data may be stored in a variety of formats or may be encrypted (several new
commercially available operating systems provide for automatic encryption of data upon
shutdown of the computer).

c. Search Techniques: Searching the ESI for the items described in
Attachment B may require a range of data analysis techniques. In some cases, it is
possible for agents and analysts to conduct carefully targeted searches that can locate
evidence without requiring a time-consuming manual search through unrelated materials
that may be commingled with criminal evidence. In other cases, however, such
techniques may not yield the evidence described in the warrant, and law enforcement
personnel with appropriate expertise may need to conduct more extensive searches, such
as scanning areas of the disk not allocated to listed files, or peruse every file briefly to
determine whether it falls within the scope of the warrant.

31. In this particular case, the government anticipates the use of a hash value
library to exclude normal operating system files that do not need to be searched, which
will facilitate the search for evidence that does come within the items described in
Attachment B. Further, the government anticipates the use of hash values and known file

filters to assist the digital forensics examiners/agents in identifying known and or

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 16 UNITED STATES ATTORNEY

USAO #2018R01231 Ree Waaanag aN gBIOL

(206) 553-7970
Oo © NH A fF WR NHN =

MO NH HD NH NH KH WN. BD HN wwe ww ew we le le
oN DN ON & WO NY —|& OF OO PON HDA A FP W NY —& ©

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 22 of 28

suspected child pornography image files. Use of these tools will allow for the quick
identification of evidentiary files but also assist in the filtering of normal system files that
would have no bearing on the case.

32. In accordance with the information in this Affidavit, law enforcement
personnel will execute the search of digital devices seized pursuant to this warrant as
follows: .

a. In order to examine the ESI in a forensically sound manner, law
enforcement personnel with appropriate expertise will produce a complete forensic
image, if possible and appropriate, of any digital device that is found to contain data or
items that fall within the scope of Attachment B of this Affidavit. In addition,
appropriately trained personnel may search for and attempt to recover deleted, hidden, or
encrypted data to determine whether the data fall within the list of items to be seized
pursuant to the warrant. In order to search fully for the items identified in the warrant,
law enforcement personnel, which may include investigative agents, may then examine
all of the data contained in the forensic image/s and/or on the digital devices to view their
precise contents and determine whether the data fall within the list of items to be seized
pursuant to the warrant. | ,

b. The search techniques that will be used will be only those methodologies,
techniques and protocols as may reasonably be expected to find, identify, segregate
and/or duplicate the items authorized to be seized pursuant to Attachment B to this
Affidavit. | |

c. If, after conducting its examination, law enforcement personnel determine
that any digital device is an instrumentality of the criminal offenses referenced above, the
government may retain that device during the pendency of the case as necessary to,
among other things, preserve the instrumentality evidence for trial, ensure the chain of
custody, and litigate the issue of forfeiture.

33. In order to search for ESI that falls within the list of items to be seized

pursuant to Attachment B to this Affidavit, law enforcement personnel will seize and

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 17 ; UNITED ate area
TEWART STREET, SUITE
USAO #2018R01231 . SEATILE, WASHINGTON 98101
(206) 553-7970

 
 

Oo © NI DA OA F&F W NHN =

on KN UN F& BW NO K&B CO OO OD NTH A & WY HN KS CO

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 23 of 28

search the following items (heretofore and hereinafter referred to as “digital devices”),
subject to the procedures set forth above:

a. Any digital device capable of being used to commit, further, or store
evidence of the offense(s) listed above;

| b. — Any digital device used to facilitate the transmission, creation,
display, encoding, or storage of data, including word processing equipment, modems,
docking stations, monitors, printers, cameras, encryption devices, and optical scanners;

Cc. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flashdrives, thumb drives, camera
memory cards, media cards, electronic notebooks, and personal digital assistants;

d. Any documentation, operating logs and reference manuals regarding
the operation of the digital device, or software;

—e@. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the device hardware, or
ESI to be searched; |

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the digital device, or ESI; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the digital device or ESI.

VI. INSTRUMENTALITIES
34. Based on the information in this Affidavit, I also believe that the SUBJECT
DEVICE are instrumentalities of crime and constitute the means by which violations of
18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child Pornography) and 18 U.S.C. §
2252(a)(4)(B) (Possession of Child Pornography) have been committed. Therefore, I
believe that in addition to seizing the digital devices to conduct a search of their contents
as set forth herein, there is probable cause to seize those digital devices as

instrumentalities of criminal activity.

AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 18 ao new ane ieee n730
TEWART STREET, SUITE
USAO #2018R01231 SEATILE, WASHINGTON 98101
(206) 353-7970
 

oO Oo NN KH A SF W HN |

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 24 of 28

VIII. CONCLUSION

35. Based on the foregoing, I believe there is probable cause that evidence,
fruits, and instrumentalities of violations of 18 U.S.C. § 2252(a)(2) (Receipt or
Distribution of Child Pornography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child
Pornography) are located on the SUBJECT DEVICE, as more fully described in
Attachment A to this Affidavit, as well as on and in any digital devices found therein. I
therefore request that the court issue a warrant authorizing a search of the SUBJECT
DEVICE, for the items more fully described in Attachment B hereto, incorporated herein

by reference, and the seizure of any such items found therein.

CAO TRIET (DAN)

Affiant, Special Agent
Department of Homeland Security
Homeland Security Investigations

 
 

 

SUBSCRIBED and SWORN to before me this22 day of October, 2018,

Naud QOL

 

MARY ALICE THEILER
United States Magistrate Judge
AFFIDAVIT OF SPECIAL AGENT DAN HUYNH - 19 UNITED STATES ATTORNEY
USAO #2018R01231 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Oo Oo SI DA UN fF WY NHN =

10
1
12
13
14
15
16
17
18
19

20 i

21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 25 of 28

ATTACHMENT A
ITEMS TO BE SEARCHED

The following item to be searched and subsequently forensically examined is
currently in the custody of HSI Seattle and was detained by United States Probation on or
about October 17, 2018, from MARK EVERTT DREBLOW and is currently located in
the secure office of HSI Seattle at 1000 Second Avenue, Suite 2300, Seattle, Washington
98104: | |

Black Dell Latitude E5450 Laptop with Service Tag Serial Number CR3LY52

ATTACHMENT A - |. , UNITED STATES ATTORNEY

USAO #2018R01231 RET, Wantage SION

(206) 553-7970
 

oOo Oo SY HD A ff W NO —

ww HO NH NY NY NY NO HNO NO Be | re or oo et

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 26 of 28

ATTACHMENT B
ITEMS TO BE SEIZED

The following records, documents, files, or materials, in whatever form, including
handmade or mechanical form (such as printed, written, handwritten, or typed),
photocopies or other photographic form, and electrical, electronic, and magnetic form
(such as CDs, DVDs, smart cards, thumb drives, camera memory cards, electronic
notebooks, or any other storage medium) that constitute evidence, instrumentalities, or
fruits of violations of 18 U.S.C. § 2252(a)(2) (Receipt or Distribution of Child
Pomography) and 18 U.S.C. § 2252(a)(4)(B) (Possession of Child Pornography) which —
may be found on the SUBJECT DEVICE:

. 1. Any visual depiction of minor(s) engaged in sexually explicit conduct, in

any format or media; |

2. Letters, emails, text messages, and other correspondence identifying

persons transmitting child pornography, or evidencing the transmission of child

pomography, through interstate or foreign commerce, including by mail or by computer; ©

3. All invoices, purchase agreements, catalogs, canceled checks, money order
receipts, credit card statements or other documents pertaining to the transportation or
purchasing of images of minors engaged in sexually explicit conduct;

4. Any and all address books, names, lists of names, telephone numbers, and
addresses of individuals engaged in the transfer, exchange, or sale of child pornography;

5. Any and all address books, names, lists of names, telephone numbers, and
addresses of minors; | .

6. Any and all diaries, notebooks, notes, non-pornographic pictures of
children, and any other records reflecting personal contact or other activities with minors;

7. Digital devices and/or their components, which include, but are not limited
to:

| a. Any digital devices and storage device capable of being used to

commit, further, or store evidence of the offense listed above;

ATTACHMENT B- 1 UNITED STATES ATTORNEY

USAO #2018R01231 TR Aaa BIOL

(206) 553-7970
Oo 6S YN DN A & W NO —

BO wo NO WB NH NY NY NHN HN we ow ww et eel
on KN NH fF WN KH Oo HO DBA HDA A Ph W NY & SC

 

 

Case 2:18-mj-00486-MAT Document 1 Filed 10/23/18 Page 27 of 28

b. Any digital devices used to facilitate the transmission, creation,
display, encoding or storage of data, including word processing equipment, modems,
docking stations, monitors, cameras, printers, encryption devices, and optical scanners;

c. Any magnetic, electronic, or optical storage device capable of
storing data, such as disks, tapes, CD-ROMs, CD-Rs, CD-RWs, DVDs, printer or
memory buffers, smart cards, PC cards, memory sticks, flashdrives, thumb drives, camera
memory cards, media cards, electronic notebooks, and personal digital assistants;

d. = Any documentation, operating logs and reference manuals regarding
the operation of the digital device or software;

. e. Any applications, utility programs, compilers, interpreters, and other
software used to facilitate direct or indirect communication with the computer hardware,
storage devices, or data to be searched; | .

f. Any physical keys, encryption devices, dongles and similar physical
items that are necessary to gain access to the computer equipment, storage devices or |
data; and

g. Any passwords, password files, test keys, encryption codes or other
information necessary to access the computer equipment, storage devices or data;

8. Evidence of who used, owned or controlled any seized digital device(s) at
the time the things described in this warrant were created, edited, or deleted, such as logs,
registry entries, saved user names and passwords, documents, and browsing history;

9. Evidence of malware that would allow others to control any seized digital
device(s) such as viruses, Trojan horses, and other forms of malicious software, as well
as evidence of the presence or absence of security software designed to detect malware;
as well as evidence of the lack of such malware;

10. Evidence of the attachment to the digital device(s) of other storage devices
or similar containers for electronic evidence;

11. Evidence of counter-forensic programs (and associated data) that are

designed to eliminate data from a digital device;

ATTACHMENT B - 2 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO #2018R01231 SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo es NA A F&F W NH =

NY NN NNN NN Dd F& B&B Be ee ee eee
oNQIA A WOH F&— BOHM AKA A UNA WH eK CS

 

 

Case 2:18-mj-00486-MAT Document1 Filed 10/23/18 Page 28 of 28

12. Evidence of times the digital device(s) was used;

13. Any other electronically stored information (ESI) from the digital device(s)
necessary to understand how the digital device was used, the purpose of its use, who used
it, and when.

13. Communications concerning or intended to facilitate sexual contact with

minors.

| THE SEIZURE OF DIGITAL DEVICES AN D/OR THEIR COMPONENTS AS

SET FORTH HEREIN IS SPECIFICALLY AUTHORIZED BY THIS SEARCH
WARRANT, NOT ONLY TO THE EXTENT THAT SUCH DIGITAL DEVICES
CONSTITUTE INSTRUMENTALITIES OF THE CRIMINAL ACTIVITY
DESCRIBED ABOVE, BUT ALSO FOR THE PURPOSE OF CONDUCTING
OFF-SITE EXAMINATIONS OF THEIR CONTENTS FOR EVIDENCE,
INSTRUMENTALITIES, OR FRUITS OF THE AFOREMENTIONED CRIMES.

ATTACHMENT B - 3 UNITED STATES ATTORNEY
: 700 STEWART STREET, SUITE 5220
USAO #2018R01231 . SEATILE, W. 98101
(206) 553-7970
